DETAILED ACTION
Applicant's submission filed on August 31, 2021 has been entered.
Claims 1-3, 5-17, 19, and 20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 19 is rejected since it is not clear what is meant by the language “route context” recited in line 2.  That is, it is not clear how the “route context” is different from or the same as the “attributes” recited in line 5.  For example, ¶ [0039] of the specification defines “context” as “time” and ¶ [0031] defines “attributes” as “time.” 
Regarding Claim 19, line 3, it is not clear what is meant by the language “characteristic of the destination.” The specification appears to discuss only characteristics of a route (see, e.g., ¶¶ [0033] and [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (U.S. Pat. No. 6,216,086, hereinafter “Seymour”).
Specifically, regarding Claim 19, Seymour discloses a computer-implemented method (Abstract) comprising: determining a route context relating to a type of journey and associated with a received destination (Abstract), based on a characteristic of the destination [route] (e.g., traffic congestion) that has a predefined correlation to at least one of a plurality of types of journeys (e.g., a high or a low congestion rate; the pre-estimated value specific to each route; col. 4, ll. 6-8), retrieving user-defined attributes defining preferences for user route selection saved in association with the context (see, e.g., col. 2, ll. 29-33, and col. 4, ll. 13-15 and 20-23).  Seymour does not disclose the claimed presenting and using. 
However, Newlin discloses presenting a selectable, predefined list of a plurality of routes (FIGS. 6 and 8) and using a selected route for navigation to the destination (¶ [0084]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newlin with the method of Seymour to present a list chosen from a plurality of routes having attribute values demonstrating a closest correlation to enable operators to make comparisons and informed decisions when selecting between multiple, alternative routes of travel.
Regarding Claim 20, Seymour discloses sorting the routes based on an individual route's attribute values (col. 4, ll. 20-22) corresponding to a highest weighted of the user-defined attributes (col. 3. line 65- col. 4, line 5, col. 4, ll. 15-18), but does not disclose the claimed list.  However, Newlin discloses sorting a list of routes (based on attribute values, e.g., approximate cost, time to destination, etc.; FIGS. 7, 8, 10).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newlin with the method of Seymour to enable operators to make comparisons and informed decisions when selecting between multiple, alternative routes of travel.
Allowable Subject Matter
Claims 1-3 and 5-17 are allowable.  The prior art fails to teach, disclose, or suggest, either alone or in combination, a system comprising: a processor configured to: receive a set of user-defined user attribute preferences for a trip, and present a plurality of trip routes in a selectable manner, wherein at least one attribute value to be displayed is determined based on there being a greater percentage variance between numeric attribute values of a first of two or more attribute preferences, from route to route, as compared to numeric values of others of the two or more attribute preferences, as recited in Claim 1.
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a system comprising: a processor configured to: order a set of route attributes based on route characteristics corresponding to attributes of traveled routes previously traveled by a user, and present an ordered, predefined number of the plurality of routes in a list-selectable manner, ordered and selected based on the ordered set of attributes, presented as a set of bar graphics, wherein each bar of the bar graphics includes a plurality of varied color indicators indicating where attributes, from the set of attributes, have values corresponding to predefined versions of that attribute, wherein the values corresponding to predefined versions of that attribute include at least a definition of values corresponding to versions of the attribute a user has identified as disfavored versions of the attribute, as recited in Claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833